Action by David Jonap against Abraham Preger and another. With this case has been consolidated in this court cases bearing titles as follows: Geo. A. Carroll v. Joseph P. Farley; People v. Steers & Menke; People v. Alexander Paul; James Corcoran v. Thomas Kelly; Abe Brill v. Metropolitan Surety Company. No opinions. Applications for leave to appeal to Appellate Division denied, with $10 costs in each case. Orders signed. See, also, 59 Misc. Rep. 187, 110 N. Y. Supp. 483; 113 N. Y. Supp. 476, 478, 486, 519, 686.